Citation Nr: 9920333	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-24 160	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for osteoarthritis of 
the lumbar spine and multiple joints.  

3.  Entitlement to an increased rating for the veteran's 
service-connected epididymitis with nerve entrapment and 
chronic bilateral orchialgia, currently rated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for the veteran's 
service-connected bilateral inguinal hernias, currently rated 
as 20 percent disabling.  

5.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.     



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



REMAND

The veteran had active duty from December 1960 to February 
1972.  

Because proceedings before the Board of Veterans' Appeals 
(Board) are non-adversarial in nature, the VA is required by 
statute and case law to assist the veteran in developing 
facts pertinent to his claim, including affording him with a 
hearing if he so desires.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 20.700 (1998).  

By checkmark in the appropriate pre-printed form, the veteran 
requested the opportunity to appear before a traveling Member 
of the Board on his substantive appeal, dated in April 1996 
and received by the RO in May 1996.  A hearing was scheduled 
and held before an RO hearing officer in July 1996.  No 
hearing has been scheduled or held before a Member of the 
Board to this date.

However, a photocopy of a second substantive appeal form 
(including the veteran's photocopied signature) was submitted 
by the veteran's representative, along with several original 
pages of written argument in January 1997.  Superimposed on 
the photocopied form is an original ink mark indicating that 
the veteran did not wish to appear before a Member of the 
Board at a hearing.  There is nothing pertaining to a hearing 
request contained in the accompanying written argument and no 
indication as to whether the veteran desires such a hearing.  
Because the veteran's intention regarding a hearing is not 
clear from this correspondence, the Board is of the opinion 
that this original ink mark does not meet the regulatory 
criteria for a withdrawal of the previous hearing request.  
38 C.F.R. § 20.703(e).  In the absence of a formal withdrawal 
meeting the requirements set forth in 38 C.F.R. § 20.703(e), 
the veteran's May 1996 request for a hearing must be honored. 

As discussed above, the veteran has a right to a hearing on 
appeal before a Member of the Board for the purpose of 
presenting argument and testimony relevant and material to 
the issues on appeal.  To accord full due process, therefore, 
the appeal must be remanded to allow a hearing before a 
traveling Board Member.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should contact the veteran to 
clarify whether he desires a hearing on 
appeal before a Member of the Board.  If 
he responds affirmatively, or if no 
response is received, the RO should 
schedule a hearing before a traveling 
Member of the Board.  The veteran should 
be advised of the hearing schedule and 
scheduled for a hearing, that, to the 
extent possible, accommodates any request 
he may have regarding time or date of 
appearance.  All communications with the 
veteran regarding the scheduling of the 
Travel Board hearing should be documented 
in the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


